Exhibit Date19 March 2008 CAPITAL PRODUCT PARTNERS L.P. as Borrower - and - THE BANKS AND FINANCIAL INSTITUTIONS listed in Schedule 1 as Lenders - and - HSH NORDBANK AG as Swap Bank - and - HSH NORDBANK AG as Bookrunner - and - HSH NORDBANK AG as Mandated Lead Arranger, Facility Agent and Security Trustee - and - DnB NOR BANK ASA as Co-Arranger LOAN AGREEMENT relating to revolving credit and term loan facilities not exceeding US$350,000,000 in aggregate to initially part-finance the acquisition cost of four tanker vessels and further part-finance the acquisition cost of certain additional vessels WATSON, FARLEY & WILLIAMS Piraeus INDEX Clause Page 1 INTERPRETATION 2 2 FACILITY 19 3 POSITION OF THE LENDERS, THE SWAP BANK AND THE MAJORITY LENDERS 20 4 DRAWDOWN 21 5 INTEREST 23 6 INTEREST PERIODS 25 7 DEFAULT INTEREST 25 8 CONVERSION TO TERM LOAN;REPAYMENT AND PREPAYMENT 27 9 CONDITIONS PRECEDENT 29 10 REPRESENTATIONS AND WARRANTIES 30 11 GENERAL UNDERTAKINGS 32 12 CORPORATE UNDERTAKINGS 35 13 INSURANCE 37 14 SHIP COVENANTS 43 15 SECURITY COVER 46 16 PAYMENTS AND CALCULATIONS 48 17 APPLICATION OF RECEIPTS 50 18 APPLICATION OF EARNINGS 51 19 EVENTS OF DEFAULT 52 20 FEES AND EXPENSES 56 21 INDEMNITIES 57 22 NO SET-OFF OR TAX DEDUCTION 59 23 ILLEGALITY, ETC 60 24 INCREASED COSTS 60 25 SET-OFF 61 26 TRANSFERS AND CHANGES IN LENDING OFFICES 62 27 VARIATIONS AND WAIVERS 65 28 NOTICES 66 29 SUPPLEMENTAL 68 30 LAW AND JURISDICTION 68 SCHEDULE 1LENDERS AND COMMITMENTS 70 SCHEDULE 2DRAWDOWN NOTICE 71 SCHEDULE 3CONDITION PRECEDENT DOCUMENTS 72 SCHEDULE 4TRANSFER CERTIFICATE 77 SCHEDULE 5DESIGNATION NOTICE 81 SCHEDULE 6FORM OF COMPLIANCE CERTIFICATE 82 THIS LOAN AGREEMENT is made on 19 March 2008 BETWEEN: (1) CAPITAL PRODUCT PARTNERS L.P. being a limited partnership formed in the Republic of the Marshall Islands whose registered office is at Trust Company House, Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, the Marshall Islands as Borrower. (2) THE BANKS AND FINANCIAL INSTITUTIONSlisted in Schedule 1, as Lenders. (3) HSH NORDBANK AG as Swap Bank. (4) HSH NORDBANK AG as Bookrunner. (5) HSH NORDBANK AG as Mandated Lead Arranger, Facility Agent and Security Trustee. (6) DnB NOR BANK ASA, London as Co-Arranger. WHEREAS (A) The Lenders have agreed to make available to the Borrower a revolving credit facility (initially divided into 3 tranches) of up to US$350,000,000 for the purpose of: (i) in the case of Tranche A (being in an amount of up to US$57,500,000), to refinance part of the cost of acquiring the issued share capital of the Existing Owners of the 2001-built Suezmax tanker “AMORE MIO II” and the 2005-built chemical tanker “ARISTOFANIS”; (ii) in the case of Tranche B (being in an amount of up to US$52,500,000), to refinance part of the cost of acquiring the issued share capital of the Existing Owners of the 2006-built medium range product tankers “ARISTIDIS” and “ALKIVIADIS”; and (iii) in the case of Tranche C (being in an amount of up to US$240,000,000), to part-finance or refinance the acquisition cost of certain Additional Ships or to part-finance or refinance the cost of acquiring the issued share capital of an Additional Ship Owner. Subject to the terms and conditions of this Agreement all amounts outstanding under the revolving credit facility on the Termination Date shall on that date be converted into a term loan facility which shall be repaid over a period of 5 years (or, through the operation of Clause 4.9, 2 years) in accordance with the terms of this Agreement. (B) To the extent initially borrowed for the purposes referred to in Recital (A) and prepaid, the Borrower shall be entitled to reborrow the prepaid amounts for the purpose referred to in paragraph (iii) of Recital (A) or in order to provide the Borrower with additional liquidity for its general working capital and corporate purposes (C) The Swap Bank has agreed to enter into interest rate swap transactions with the Borrower from time to time to hedge the Borrower’s exposure under this Agreement to interest rate fluctuations. (D) The Lenders and the Swap Bank have agreed to share in the security to be granted to the Security Trustee pursuant to this Agreement with the obligations of the Borrower to the Swap Bank being subordinated to those of the Borrower to the Lenders. Index IT IS AGREED as follows: 1 INTERPRETATION 1.1 Definitions.Subject to Clause 1.5, in this Agreement: “Accounting Information”means the annual audited consolidated accounts to be provided by the Borrower to the Facility Agent in accordance with Clause 11.6(a)(i) of this Agreement or the quarterly unaudited management accounts of the Borrower to be provided by the Borrower to the Facility Agent in accordance with Clause 11.6(b)(i) of this Agreement (as the context may require); “Additional Advance”means each Advance which is to be used in refinancing or financing on delivery part of the purchase price of an Additional Ship or in financing or refinancing part of the cost of acquiring the issued share capital of an Additional Ship Owner and which is to be made available in accordance with and pursuant to Clauses 2.1 and 4.2(c); “Additional Ship”means any ship which is, or is to be, purchased by an Additional Ship Owner, each of which (unless all of the Lenders acting in their absolute discretion agree otherwise) must satisfy all the Additional Ship Requirements; “Additional Ship MOA”means, in relation to an Additional Ship, a memorandum of agreement or a shipbuilding contract to be made between the Additional Ship Seller of that Additional Ship and the Additional Ship Owner which is the buyer thereof on terms and conditions acceptable to the Lenders and, in the plural, mean all of them; “Additional Ship Owner”means a company which is or will be a direct or indirect wholly-owned subsidiary of the Borrower incorporated in a jurisdiction acceptable to the Lenders (in their absolute discretion) which shall be the owner of an Additional Ship and, in the plural, means all of them; “Additional Ship Requirements”means, in relation to any Ship which is, or is to be, purchased by an Additional Ship Owner, a ship which satisfies the following requirements: (a) it is a tanker built in or after 2002; (b) it maintains the highest class with an Approved Classification Society free of any overdue recommendations and conditions; (c) it is to be registered on an Approved Flag; “Additional Ship Seller”means, in relation to an Additional Ship, the seller of such Additional Ship and, in the plural, means all of them; “Adrian”means Adrian Shipholding Inc., a corporation incorporated and existing under the laws of the Republic of Marshall Islands and having its registered office at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands; “Advance”means the principal amount of each borrowing by the Borrower under this Agreement; “Affected Lender”has the meaning given in Clause 5.5; “Agency and Trust Agreement”means the agency and trust agreement executed or to be executed between the Borrower, the Lenders, the Swap Bank and the Security Trustee in such form as the Lenders may approve or require; 2 Index “ALKIVIADIS”means the 2006-built medium range product tanker of approximately 37,000 deadweight tons registered in the ownership of Adrian under the Marshall Islands flag with the name “ALKIVIADIS”; “AMORE MIO II”means the 2001-built Suezmax tanker of approximately 160,000 deadweight tons registered in the ownership of Baymont under the Liberian flag with the name “AMORE MIO II”; “Approved Broker”means each of H. Clarksons & Company Limited, RS Platou, Galbraith’s Limited, E.A. Gibson Shipbrokers and Barry Rogliano Salles and in the plural means all of them; “Approved Classification Society”means any of the following: (a) American Bureau of Shipping; (b) Bureau Veritas; (c) Det Norske Veritas; (d) Germanischer Lloyd; (e) Korean Register of Shipping; (f) Lloyd’s Register of Shipping; (g) Nippon Kaiji Kyokai; (h) Registro Italiano Navale; and in the case of “ARISTOFANIS” only, China Classification Society; “Approved Flag”means the Liberian or Marshall Islands or Bahamas or Greek or Malta flag or such flag as the Facility Agent may, with the authorisation of all the Lenders, approve as the flag on which a Ship shall be registered, such approval not to be unreasonably withheld; “Approved Flag State”means any country in which the Facility Agent may with the authorisation of all the Lenders, approve that a Ship be registered, such approval not to be unreasonably withheld; “Approved Manager”means, in relation to a Ship, Capital Ship Management Corp., a company incorporated in Panama having its registered office at Hong Kong Bank Building, 6th floor, Samuel Lewis Avenue, Panama, Republic of Panama, or any other company which the Lenders may approve (such approval not to be unreasonably withheld) from time to time as the commercial, technical and/or operational manager of that Ship; “Approved Manager’s Undertaking”means, in relation to each Ship, a letter of undertaking executed or to be executed by the Approved Manager in favour of the Security Trustee in the terms required by the Security Trustee agreeing certain matters in relation to the Approved Manager serving as the manager of the Ship and subordinating the rights of the Approved Manager against such Ship and the Owner thereof to the rights of the Creditor Parties under the Finance Documents, in such form as the Security Trustee, with the authorisation of the Majority Lenders, may reasonably approve or require and in the plural means all of them; 3 Index “ARISTIDIS”means the 2006-built medium range product tanker of approximately 37,000 deadweight tons registered in the ownership of Atlantas under the Marshall Islands flag with the name “ARISTIDIS”; “ARISTOFANIS”means the 2005-built chemical tanker of approximately 12,000 deadweight tons registered in the ownership of Forbes under the Liberian flag with the name “ARISTOFANIS”; “Atlantas”means Atlantas Shipping Company, a corporation incorporated and existingunder the law of the Republic of the Marshall Islands and having its registered office at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands; “Availability Period”means the period commencing on the date of this Agreement and ending on: (a) 30 March 2013 (as such date may be extended in accordance with Clause 4.9), or such later date as the Facility Agent may, with the authorisation of all the Lenders, agree with the Borrower; or (b) if earlier, the date on which the Total Commitments are cancelled or terminated; “Balloon Instalment”has the meaning given to that term in Clause 8.2(b); “Bareboat Charter Security Agreement”means, in relation to any Ship which is subject to a bareboat charter (other than any bareboat charter to which BP is a party) (which charter may be entered into by the relevant Owner in accordance with Clause 14.17), an agreement or agreements whereby the Security Trustee receives an assignment of the rights of the relevant Owner under the bareboat charter and certain undertakings from that Owner and the relevant charterer and, if so agreed by the Security Trustee (acting with the authorisation of the Lenders), agrees to give certain undertakings to that charterer, in each case, in such form as the Majority Lenders may reasonably approve or require and, in the plural, means all of them; “Baymont” means Baymont Enterprises Incorporated, a corporation incorporated and exising under the laws of the Liberia and having its registered office at 80 Broad Street, Monrovia, Liberia “Borrower”means Capital Product Partners L.P., a limited partnership formed under the laws of the Republic of the Marshall Islands and having its registered office at Trust Company House, Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, the Marshall Islands; “BP”means BP Shipping Limited, a company incorporated in England whose registered office is at Chartsey Road, Sunbury Upon Thames, Middlesex TW16 7BP, United Kingdom; “Business Day”means a day on which banks are open in London, Hamburg, Athens and Piraeus and in respect of a day on which a payment is required to be made under a Finance Document, also in New York City; “Charterparty”means any bareboat charterparty or any time charterparty in respect of a Ship of a duration (or capable of being or exceeding a duration) of 11 months or more, made on terms and with a charterer acceptable in all respects to the Lenders, such acceptance not to be unreasonably withheld; 4 Index “Charterparty Assignment”means, in relation to: (a) a Ship (at all times during the term of the Existing Charter relative thereto), an assignment of the rights of the Owner of that Ship under the Existing Charter relative to that Ship executed or to be executed by the relevant Owner in favour of the Security Trustee; and (b) each Ship (in the case of AMORE MIO II and ARISTOFANIS, after the expiry of the Existing Charter relative thereto), an assignment of the rights of the relevant Owner under any Charterparty in respect of such Ship with a duration of at least 11 consecutive months executed or to be executed by the relevant Owner in favour of the Security Trustee, in each case, in such form as the Lenders may approve or require and, in the plural, means all of them; “Closing Date”means a Business Day falling no later than 30 March 2008; “Co-Arranger”means DnB NOR Bank ASA, London, acting through its office at 20 St Dunstan’s Hill, London EC3R 8HY, England; “Commitment”means, in relation to a Lender, the amount set opposite its name in Schedule 1, or, as the case may require, the amount specified in the relevant Transfer Certificate, as that amount may be reduced, cancelled or terminated in accordance with this Agreement (and “Total Commitments” means the aggregate of the Commitments of all the Lenders); “Compliance Certificate”means a certificate in the form set out in Schedule 6 (or in any other form which the Facility Agent, acting with the authorisation of all the Lenders, approves or requires); “Confirmation”and “Early Termination Date”, in relation to any continuing Designated Transaction, have the meanings given in the Master Agreement; “Contractual Currency”has the meaning given in Clause 21.5; “Contribution”means, in relation to a Lender, the part of the Loan which is owing to that Lender; “Creditor Party”means the Facility Agent, the Security Trustee, the Mandated Lead Arranger, the Swap Bank or any Lender, whether as at the date of this Agreement or at any later time; “Deed of Covenant” means, in relation to a Ship registered or to be registered under Bahamas or Malta flag, a deed of covenant collateral to the Mortgage of that Ship creating charges over the Ship, executed or to be executed by the Owner of that Ship in favour of the Security Trustee, in such form as the Lenders may approve or require, and in the plural means all of them; “Designated Transaction” means a Transaction which fulfils the following requirements: (a) it is entered into by the Borrower pursuant to the Master Agreement with the Swap Bank which, at the time the Transaction is entered into, is also a Lender; (b) its purpose is the hedging of the Borrower’s exposure under this Agreement to fluctuations in LIBOR arising from the funding of the Loan (or any part thereof) for a period expiring no later than the final Repayment Date; and 5 Index (c) it is designated by the Borrower, by delivery by the Borrower to the Facility Agent of a notice of designation in the form set out in Schedule 5, as a Designated Transaction for the purposes of the Finance Documents; “Distribution Declaration Date” means, in respect of each quarterly period during each Financial Year, a date (being a Business Day) falling no later than 60 days after the end of the relevant preceding financial quarter; “Dollars” and “$”means the lawful currency for the time being of the United States of America; “Drawdown Date”means, in relation to an Advance, the date requested by the Borrower for the Advance to be made, or (as the context requires) the date on which the Advance is actually made; “Drawdown Notice”means a notice in the form set out in Schedule 2 (or in any other form which the Facility Agent, acting with the authorisation of all the Lenders, approves or reasonably requires); “Earnings”means, in relation to a Ship, all moneys whatsoever which are now, or later become, payable (actually or contingently) to the Owner owning the Ship or the Security Trustee and which arise out of the use or operation of the Ship, including (but not limited to): (a) all freight, hire and passage moneys, compensation payable to the Owner owning the Ship or the Security Trustee in the event of requisition of the Ship for hire, remuneration for salvage and towage services, demurrage and detention moneys and damages for breach (or payments for variation or termination) of any charterparty or other contract for the employment of the Ship; (b) all moneys which are at any time payable under Insurances in respect of loss of earnings; and (c) if and whenever the Ship is employed on terms whereby any moneys falling within paragraphs (a) or (b) above are pooled or shared with any other person, that proportion of the net receipts of the relevant pooling or sharing arrangement which is attributable to the Ship; “Earnings Account”means, with respect to an Owner, an account in the name of that Owner with the Facility Agent in Hamburg which is designated by the Facility Agent in writing as the Earnings Account with respect to that Owner for the purposes of this Agreement and in the plural means all of them; “Earnings Account Pledge”means, in relation to an Earnings Account, a deed of pledge of that Earnings Account, in such form as the Lender may approve or require, and in the plural means all of them; “EBITDA”means, in respect of the relevant period, the aggregate amount of consolidated or combined pre-tax profits of the Group before extraordinary or exceptional items, depreciation, interest, repayment of principal in respect of any loan, rentals under finance leases and similar charges payable; “Environmental Claim”means: (a) any claim by any governmental, judicial or regulatory authority which arises out of an Environmental Incident or an alleged Environmental Incident or which relates to any Environmental Law; or 6 Index (b) any claim by any other person which relates to an Environmental Incident or to an alleged Environmental Incident, and “claim” means a claim for damages, compensation, fines, penalties or any other payment of any kind whether or not similar to the foregoing; an order or direction to take, or not to take, certain action or to desist from or suspend certain action; and any form of enforcement or regulatory action, including the arrest or attachment of any asset; “Environmental Incident”means: (a) any release of Environmentally Sensitive Material from a Ship; or (b) any incident in which Environmentally Sensitive Material is released from a vessel other than a Ship and which involves a collision between a Ship and such other vessel or some other incident of navigation or operation, in either case, in connection with which a Ship is actually or potentially liable to be arrested, attached, detained or injuncted and/or a Ship or an Owner and/or any operator or manager is at fault or allegedly at fault or otherwise liable to any legal or administrative action; or (c) any other incident in which Environmentally Sensitive Material is released otherwise than from a Ship and in connection with which a Ship is actually or potentially liable to be arrested and/or where an Owner and/or any operator or manager of a Ship is at fault or allegedly at fault or otherwise liable to any legal or administrative action; “Environmental Law”means any law relating to pollution or protection of the environment, to the carriage of Environmentally Sensitive Material or to actual or threatened releases of Environmentally Sensitive Material; “Environmentally Sensitive Material”means oil, oil products and any other substance (including any chemical, gas or other hazardous or noxious substance) which is (or is capable of being or becoming) polluting, toxic or hazardous; “Event of Default”means any of the events or circumstances described in Clause 19.1; “Existing Charter”means, in relation to: (a) “AMORE MIO II”, a time charter in respect of that Ship dated 12 September 2007 and made between Baymont and BP; and (b) “ARISTOFANIS”, a time charter in respect of that Ship dated 23 June 2005 and made between Forbes and Shell; “Existing Owners”means each of: (a)Adrian Shipholding Inc. (“Adrian”); (b)Atlantas Shipping Company (“Atlantas”); (c)Baymont Enterprises Incorporated (“Baymont”); and (d)Forbes Maritime Co. (“Forbes”), each a corporation incorporated under the laws of the Republic of the Marshall Islands whose registered office is at Trust Company House, Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, the Marshall Islands or, in the case of Baymont, under the laws of Liberia, whose registered office is at 80 Broad Street, Monrovia, and, in the singular, means one of them; 7 Index “Existing
